                                                    Case 2:19-cv-00906-PMW Document 1 Filed 11/14/19 Page 1 of 1
   JS 44 (Rev. 08/18)                                                                                        CIVIL COVER SHEET
   The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
   provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
   purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
   I. (a) PLAINTIFFS                                                                                                                                            DEFENDANTS
             !Soloman Abady                                                                                                                                    llipocine Inc., Mahesh V. Patel, and Morgan R. Brown

         (b) County ofResidence of First Listed Plaintiff                                         Kings County, NY                                              County of Residence of First Listed Defendant                                         L ,,, I ¥ /,A I/                 o ~
                                                   (EXCEPT JN U.S. PLAINTIFF CASES)                                                                                                        (IN U.S. PLAIN'l1FF CASES ONLY)
                                                                                                                                                                NOTE:          IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                                               THE TRACT OF LAND INVOLVED.

         (C) Attorneys (Firm Name, Address, and Telephone Number)                                                                                                Attorneys (If Known)
David W. Scofield, Peters Scofield, 7430 Creek Road, Suite 303, Sandy, UT
84093, 801-858-3402

    II. BASIS OF JURISDICTION (Place an "X"inOneBoxOnly)                                                                                   III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in one Box.for Plaintiff
                                                                                                                                                         (For Diversity Cases Only)                                                            and One Boxfiir D~fendanl) ·
   Cl I       U.S. Government
                                                          ~3         Federal Question
                                                                       (U.S. Government Not a Party)                                               Citizen of This State
                                                                                                                                                                                   PTF
                                                                                                                                                                                   Cl I
                                                                                                                                                                                                             DEF
                                                                                                                                                                                                             Cl I         Incorporated or Principal Place
                                                                                                                                                                                                                                                              PTF
                                                                                                                                                                                                                                                                Cl 4
                                                                                                                                                                                                                                                                        DEF
                                                                                                                                                                                                                                                                        Cl 4
                 Plaintiff
                                                                                                                                                                                                                            of Business In TI1is State

   Cl 2      U.S. Government                               Cl 4      Diversity                                                                     Citizen of Another State                     Cl 2          Cl    2     Incorporated and Principal Place                        Cl 5         Cl 5
                Defendant                                              (Indicate C//lzenship of Parties In Item III)                                                                                                         of Business In Another State

                                                                                                                                                   Citizen or Subject ofa                       Cl 3          Cl    3     Foreign Nation                                          Cl 6         Cl 6
                                                                                                                                                     Foreign Countrv
    IV NATURE OF SUIT (Place an "X" In One Box Only)                                                                                                                                                           Click here for: Nature of Suit Code Descrintwns.
                                                                                                                                                                                                                   ANI{R        •K•r\!i                              lH   kKSTJl:lJJ.. •I
    Cl   110 Insurance                                       PERSONAL INJURY                             PERSONAL INJURY                           Cl 625 Drug Related Seizure                         Cl 422 Appeal 28 use 158                                  Cl 375 False Claims Act         .,
    Cl   120 Marine                                                    Cl
                                                             310 Airplane                             Cl 365 Personal lnjmy -                             of Property 21USC881                         Cl 423 Withdrawal                                         Cl 376 Qui Tam (31 USC
    Cl   130 Miller Act                                                Cl
                                                             3 I 5 Airplane Product                           Prodnct Liability                    Cl 690 Other                                               28 use 157                                                  3729(a))
    Cl   140 Negotiable Instnnnent                                  Liability                         Cl 367 Health Care/                                                                                                                                        Cl 400 State Reappot1ionment .....
    Cl   150 Recovety of Overpayment                                   Cl
                                                             320 Assault, Libel &                            Pharmaceutical                                                                                  ~"'~:                          b·B!·
                                                                                                                                                                                                                . . .:im]Qi!jl;1Wf'.il·iil'ml!l"il"'•            Cl 410 Antitnist
          · & Enforcement of ,Judgment                              Slander                                  Personal Injmy                                                                                   Cl 820 Copyrights                                  Cl 430 Banks and Banking
    Cl   15 J 'Medicare Act                                            Cl
                                                             330 Federal Employers'                          Product Liability                                                                                Cl 830 Patent                                      Cl 450 Commerce                  .. "' ""l
    Cl   152 Recovery of Defaulted                                  Liability                         Cl 368 Asbestos Personal                                                                                Cl 835 Patent - Abbreviated                        Cl 460 Deportation                         Ii
               Student Loans                                 340 MarineCl                                     Injmy Product                                                                                               New Drug Application                   D 470 Racketeer Influenced and ........
               (Excludes Vctcrnns)                                     Cl
                                                             345 Marine Product                               Liability                                                                                       Cl 840 Trademark                                            Conupt Organizations
    Cl   153 Recovery of Overpayment                                Liability                           PERSONAL PROPERTY                                          .'.'.' . \ ,, :      · \ ',,,,,., '""' ··                '\                       · · .,,.,, Cl 480 Consumer Credit
               of Veteran's Benefits                                   Cl
                                                             350 Motor Vehicle                        Cl 370 Other Fraud                                           Cl 710 Fair Labor Standards                Cl 861 HIA (1395ft)                                D 485 Telephone Consumer
    Cl   160 Stockholders' Suits                                       Cl
                                                             355 Motor Vehicle                        Cl 371 Truth in Lending                                                    Act                          Cl 862 Black Lung (923)                                     Protection Act
    Cl   190 Other Contract                                        Product Liability                  Cl 380 Other Personal                                        Cl 720 Labor/Management                    Cl 863 DIWC/DIWW (405(g)) Cl 490 Cable/Sat TV
    Cl   195 Contract Product Liability                                Cl
                                                             360 Other Personal                              Property Damage                                                     Relations                    Cl 864 SSID Title XVI
    Cl   196 Franchise                                             Injury                             Cl 385 Property Damage                                       Cl 740 Railway Labor Act                   Cl 865 RSI (405(g))                                 X .. Exch~~~~
                                                                       Cl
                                                             362 Personal Injmy -                            Product Liability                                     Cl 751 Family and Medical                                                                      Cl 890 Other Statutoty Actions
                                                                   Medical Malpractice                                                                                           Leave Act                                                                        Cl 891 Agricultural Acts
                                                                 '",~;'[~,.:~t'.ie1}1:v~·mm:'1R[f!'~l~~. H1~:wOO,~~:mlllm~·miD~m~,.~n~E~'l'~l'l'E,1~oljN~Sfil::~.: Cl 790 Other Labor Litigation ~·'.I::'~''Flil~t~iD~.•fil·R·~·lj!fl~"~UY·i':I'l'~S[0 ..~::.I:.j!D:J 893 Environmental Matters
   I~"['.~·''~~·k2']R~E~~~,11~'. .~. . ~.:~.'.!j,!Ji•!!l!l,1~~·~·iR{
    Cl 21 OLand Condemnation                                           Cl 440 Other Civil Rights                                Habeas Corpus:                     Cl 791 Employee Retirement                 Cl 870 Taxes (U.S. Plaintiff                        Cl 895 Freedom of Infonnation ....
    Cl 220 Foreclosnre                                                 Cl 441 Voting                                        Cl 463 Alien Detainee                               Income Security Act                       or Defendant)                                   Act                         .[.:;
    Cl 230 Rent Lease & Ejectment                                      Cl 442 Employment                                    Cl 510 Motions to Vacate                                                          Cl 871 IRS-Third Party                              Cl 896 Arbitrntion
    Cl 240 Tot1s to Land                                               Cl 443 Housing/                                               Sentence                                                                             26 USC 7609                             Cl 899 Administrative Proced11r~
    Cl 245 Tot1 Product Liability                                                   Accommodations                          Cl 530 General                                                                                                                                Act/Review or Appeal of
    Cl 290 All Other Real Property                                     Cl 445 Amer. w/Disabilities - Cl 535 Death Penalty                                                                                                                                                 Agency Decision
                                                                                     Employment                                 Other:                             Cl 462 Naturalization Application                                                             p 950 Constitutionality of
                                                                       Cl 446 Amer. w/Disabilities - Cl 540 Mandamus & Other                                       Cl 465 Other Immigration                                                                               State Statntes
                                                                                    Other                                   Cl 550 Civil Rights                                 Actions
                                                                       Cl 448 Education                                     Cl 555 Prison Condition
                                                                                                                            Cl 560 Civil Detainee -
                                                                                                                                     Conditions of
                                                                                                                                     Confinement
    V, 0 RIG IN                 (Place an "X" in One Box Only)
   0 I Original                          0 2 Removed from                              0 3          Remanded from                         0 4 Reinstated or                   0 5 Transferred from                         0 6 Multidistrict                          0 8 Multidistrict
       Proceeding                            State Court                                            Appellate Couii                                Reopened                             Another District                             Litigation -                         Litigation -
                                                                                                                                                                                        (.'   ecifj~                                 Transfer                             Direct File
                                                                Cite the U.S. Civil            Sta~ute      under which you are filing (Do not cltejurlsdlct/011111 statutes unless diversity):



    VII. REQUESTED IN     li2I CHECK IF THIS rs A CLASS ACTION                                                                                          DEMAND$                                                         CHECK YES only if demanded in complaint:
         COMPLAINT:             UNDER RULE 23, F.R.Cv.P.                                                                                                                                                                JURY DEMAND:         0 Yes      ONo
    VIII. RELATED CASE(S)
                              (See instruc//on.1~:
          IF ANY                                   JUDGE                                                                                                                                                   DOCKET NUMBER
    DATE                                                                                                   SIGNATURE OF ATTORNEY OF                            RE~ORD

    11/14/2019                                                                                      /s/ David W. Scofield
    FOR OFFICE USE ONLY
                                                                                                                                                                                        Case: 2: 19-cv-00906
         RECEIPT II                                AMOUNT                                                        APPL YING IFP
                                                                                                                                                                                        Assigned To: Warner, Paul M.
                                                                                                                                                                                        Assign. Date: 11/14/2019
                                                                                                                                                                                        Description: Abady v. Lipocine et al
